Appeal by plaintiffs from so much of an order denying their motion to examine before trial the board of education of the school district. The motion was denied at Special Term on the ground that the school district was not a party defendant. Order affirmed, without costs, and without prejudice to renewal of the application at a later date, if plaintiffs be so advised. Assuming, without so deciding, that the board of education of the school district is a party, no issue has as yet been joined by the board and in any event no motion was made to examine the board as a defendant. Nolan, P. J., Adel, Wenzel, MaeCrate and Beldock, JJ., concur.